Citation Nr: 0521106	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  00-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
erythematous vesicular rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1981 to 
March 1985 and December 1990 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for erythematous vesicular rash with a 
noncompensable rating.  The veteran requests a compensable 
rating.

The March 2003 VA examiner diagnosed the veteran with 
pseudofolliculitis barbae.  The Board notes that the veteran 
was diagnosed with pseudofolliculitis barbae in January 1985 
while in service.  The veteran's original claim was for skin 
disorders, however, it does not appear that the veteran is 
service-connected for this particular skin disorder.  
Therefore, this issue is referred to the RO for appropriate 
action. 

In September 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in July 2005.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.

2.  Prior to August 30, 2002, the veteran's erythematous 
vesicular rash was manifested by no active lesions and a mild 
hypopigmented scar in the groin area.

3.  Effective August 30, 2002, the veteran's erythematous 
vesicular rash was manifested by hyperpigmentation, no active 
lesions, and did not allow for the use of systemic therapy.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erythematous 
vesicular rash have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in June 1999, before the enactment of the VCAA.  

Letters dated in September 1999, December 2000, January 2003, 
March 2003, April 2003, June 2003, March 2004, and September 
2004 provided the veteran the notice required under the VCAA 
and the implementing regulations.  The September 1999 letters 
requested the veteran submit medical evidence to show his 
disabilities were caused by service.  The December 2000 
letter requested that the veteran submit a substantive 
appeal.  The January 2003 letter informed the veteran that 
the regulations for disabilities of the skin changed and 
provided the veteran with the pertinent amended regulations 
for his disability.  The letter also requested that the 
veteran submit medical evidence to show the current severity 
of his disability.  Further, the letter informed the veteran 
that he would receive a VA examination.  The March 2003 
letter also informed the veteran that he would be scheduled 
for a VA examination.  The April 2003 letter informed the 
veteran that the Board had received new evidence pertaining 
to his appeal.  The June 2003 letter informed the veteran 
that his case would be remanded to the RO for review of the 
newly received evidence.  In the March 2004 letter, VA 
notified the veteran of his responsibility to submit evidence 
that showed that his condition was worse or had increased in 
severity.  This letter informed the veteran of what evidence 
was necessary to substantiate claims for increased ratings.  
By this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  The September 
2004 letter suggested that the veteran submit any evidence 
that was in his possession that pertained to the claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

Additionally, the March 2000 statement of the case and March 
2002 and March 2005 supplemental statements of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.  The March 2000 statement of the case 
provided the veteran with the rating criteria for 
disabilities of the skin in effect prior to August 30, 2002 
and found in 38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
March 2002 supplemental statement of the case provided the 
veteran with VA's duty to assist requirements as found in 
38 C.F.R. § 3.159.  The March 2005 supplemental statement of 
the case provided the veteran with the amended rating 
criteria for disabilities of the skin found in 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2004).  The September 2003 
Board remand also provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from March 1981 to 
March 1985 and December 1990 to January 1992.

The veteran's service medical records reveal that during 
service, he sought treatment several times for a rash in his 
groin and was diagnosed with tinea cruris.

In June 1999, the veteran submitted a claim for service 
connection for skin disorders.  In conjunction with the 
claim, he submitted private medical records.  These records 
reflect treatment of tinea cruris in the mid-1990's.  

In July 1999, the veteran underwent a VA examination where he 
described a recurrent erythematous rash on his face, arms, 
legs, and groin, which would progress to an erythematous 
vesicular rash that was somewhat pruritic in nature.  The 
rash on his penis had healed to a hypopigmented scar.  
Otherwise, there were no active lesions at the time of the 
examination.  The examiner noted there was a mild 
hypopigmented scar on the head of the penis.   Examination of 
the skin elsewhere was completely within normal limits.  The 
diagnosis was recurrent erythematous vesicular rash with no 
active lesions present.

In November 1999, the veteran's spouse submitted a letter, 
wherein she stated that the veteran broke out in rashes on 
his legs and arms.

In a January 2000 rating decision, the RO granted the veteran 
service connection for erythematous vesicular rash, claimed 
as a skin disorder, with a noncompensable rating.

October 2000 private medical records from R.B., M.D., 
indicate the veteran's skin was without lesions, rashes or 
ulcers.  Additional private medical records reflect no skin 
pathology.  

In the veteran's November 2000 substantive appeal, he argued 
that during the time of the June 1999 VA examination, he had 
active lesions in his groin area.

In the veteran's January 2001 VA Form 9, he argued that the 
erythematous vesicular rash continually appeared on his arms, 
legs and groin area and the rash was very uncomfortable.

In an October 2001 Decision Review Officer conference report, 
it was noted that the veteran was to obtain evidence from a 
private physician regarding his skin condition.  Thereafter, 
no additional evidence pertaining to the skin disorder was 
submitted by the veteran

In March 2003, the veteran underwent a VA examination.  He 
reported that he had rashes in his groin area two or three 
times a year that lasted seven to 12 days.  He used over-the-
counter medicines for treatment.  The veteran stated that the 
tinea cruris caused pruritic blistering and oozing.  He had 
no systemic symptoms with his tinea cruris.  Physical 
examination revealed some scattered healed blemishes on the 
back.  The chest and abdomen were clear.  On the groin was 
some hyperpigmentation including the proximal medial thighs.  
This did not appear to be active.  The buttocks were clear.  
There were a few skin tags on the axillae, right more than 
left.  Otherwise the upper extremities were negative for any 
skin disorders.  The diagnosis was tinea cruris, which was 
currently not active and estimated to involve four percent of 
the body surface area, which was a nonexposed area.  The 
veteran required no systemic therapies for his tinea cruris.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The diagnostic codes pertaining to rating skin disorders were 
revised during the pendency of this appeal, effective August 
30, 2002.  In deciding this case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  38 
U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (2000).

The veteran currently has a noncompensable rating for 
erythematous vesicular rash, rated analogous to eczema.  The 
RO used 38 C.F.R. § 4.118, Diagnostic Code 7806 to assign the 
rating for the veteran's skin disability.  The rating 
criteria for the duration of the appeal for this diagnostic 
code are as follows:

7806
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

7806
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the 
past 12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2004) (effective 
August 30, 2002)

After careful review of the evidence, the Board finds that 
the veteran's erythematous vesicular rash does not warrant a 
compensable evaluation.  In this regard, the Board notes that 
the July 1999 and March 2003 VA examiners found that the 
veteran had no active lesions.  According to the rating 
criteria in effect prior to August 30, 2002, a compensable 
evaluation requires exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  The VA examiners did 
not find exfoliation, exudation, or itching.  Effective 
August 30, 2002, the rating criteria for the veteran's 
disability were amended.  These criteria allow for a 
compensable rating when at least five percent of the entire 
body surface area or of exposed areas are affected, or 
intermittent systemic therapy is required for a total 
duration of less than six weeks during the last 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  As 
stated before, the veteran's erythematous vesicular rash was 
not active at the time of the March 2003 VA examination.  In 
addition, the March 2003 VA examiner noted that the veteran 
did not use systemic therapy for his rash.  Therefore, as of 
August 30, 2002, a compensable evaluation for erythematous 
vesicular rash is not warranted.


ORDER

Entitlement to an initial compensable evaluation for 
erythematous vesicular rash is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


